PER CURIAM.
Plaintiff-appellants seek review of (1) a final judgment entered pursuant to a jury verdict wherein minor plaintiff, Vincent Syrek, was awarded zero dollars and plaintiff, Leon Syrek, Vincent’s father, was awarded the sum of $62, and (2) an order denying plaintiffs’ motion for new trial.
After a careful review of the record on appeal, briefs and oral argument of counsel, we conclude that appellants have failed to demonstrate that reversible error was committed in the proceedings below. See Ellingson v. Willis, Fla.App.1964, 170 So.2d 311; Tate v. Gray, Fla.App.1974, 292 So.2d 618 and Shaw v. Puleo, Fla.1964, 159 So.2d 641.
We also considered defendant-appellees’ cross-appeal from the order denying defendants’ motion for partial summary judgment with respect to the derivative claim of Leon Syrek and find it to be lacking in merit.
Accordingly, the final judgment and orders herein appealed are affirmed.
Affirmed.